PER CURIAM.
Appellant raises two points in this appeal. He first challenges the constitutionality of the revised habitual offender statute. We find no merit in that argument. See Roberts v. State, 559 So.2d 289 (Fla. 2d DCA 1990).
Appellant’s second point is that costs and attorney’s fees were imposed in this case without notice and an opportunity to be heard. Appellee argues that appellant’s failure to object or request a hearing constitutes a waiver, citing Bull v. State, 548 So.2d 1103 (Fla.1989). However, in Bull the defendant was given an opportunity to object and request a later hearing. We find no such opportunity given in this case. Therefore, we reverse the imposition of attorney’s fees and costs. Any reimposition should be after notice and opportunity to be heard.
Costs reversed; otherwise affirmed.
THREADGILL, A.C.J., and PARKER and ALTENBERND, JJ., concur.